 SAFEWAY STORES, INC.425Safeway Stores, Incorporated and Retail ClerksUnion Local 1583, affiliated with United Foodand Commercial Workers, AFL-CIO. Case 26-CA-7988March 31, 1981DECISION AND ORDEROn October 15, 1980, Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and the Respondent filed a replybrief to the exceptions filed by the General Coun-sel and the Charging Party.'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the amended complaint be, andit hereby is, dismissed in its entirety.The Respondent filed a motion to eradicate an error in the Decisionof the Administrative Law Judge, requesting that all references to"Safeway Stores, Inc.," be change to "Safeway Stores, Incorporated,"which is Respondent's correct legal name. We grant the motion.2 The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.The Administrative Law Judge found that the Union's requests for in-formation were made in general terms which were insufficient to apprisethe Respondent of the information it sought. The General Counsel andthe Charging Party except to this finding contending that in the circum-stances of the instant case the Union's requests were sufficiently specific.We find it unnecessary to pass on this exception inasmuch as we agreewith the Administrative Law Judge's conclusion that the evidence is in-sufficient to establish that the Respondent unlawfully failed or refused tofurnish information to the Union pursuant to its request.In sec. Ill, B, at par. 17 and fn. 9, the Administrative Law Judge inad-vertently refers to Attorney Staley as "Attorney Casey."DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON: Administrative Law Judge:This case was heard at Little Rock, Arkansas, on April7, 1980, pursuant to a charge filed on August 15, 1979,'by the Retail Clerks Union, Local 1583, affiliated withUnited Food and Commercial Workers, AFL-CIOAll dates referred to are in 1979 unless otherwise stated.255 NLRB No. 66(herein referred to as the Union), and a complaint issuedon November 20.The complaint, which was amended on November 21,alleges that Safeway Stores, Inc. (herein referred to asRespondent), violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, as amended, herein referredto as the Act, by refusing to bargain collectively withthe Union by failing and refusing to furnish the Unionwith information2it requested that Respondent had in itspossession which would show employee Reggie Williamshad engaged in "sliding groceries"3to a customer andwhich information was relevant and necessary to theUnion in making an intelligent determination aboutwhether the Union should proceed to arbitration on theissue of whether Respondent violated the terms of itscollective-bargaining agreement with the Union by sus-pending and discharging Williams.It further alleges that the Union first received this in-formation during the arbitration hearing and that theprompt and full disclosure of such information wouldhave led the Union to drop its grievance over Williams'suspension and discharge prior to arbitration and, be-cause of Respondent's failure to timely furnish the Unionwith such information, seeks as a remedy the Union'scost of $607.45 for arbitrator's fees and $350 for attor-ney's fees incurred in proceeding to the arbitration hear-ing.Respondent in its answer dated December 7, whichwas amended at the hearing, denies having violated theAct as alleged.The issues involved are whether Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to bargainwith the Union and by failing and refusing to furnish itwith information it had requested and was entitled to;and, if so, whether an appropriate remedy would requireRespondent to reimburse the Union for arbitrator and at-torney fees incurred in the arbitration proceeding.Upon the entire record in this case and from my obser-vations of the witnesses and after due consideration ofthe briefs filed by the General Counsel and Respondent,4I hereby make the following:5a The information included the following: The name and address of thecustomer to whom Reggie Williams was alleged to have sold groceries atan unauthorized discount: evidence that a child accompanying the cus-tomer had referred to Williams by name at the time of the incident whichformed the basis of Williams' discharge: evidence that Williams had, inthe course of an investigation by Respondent, given to Respondent threeseparate versions of the events occurring on March 7; evidence that thecustomer to whom Williams was alleged to have given unauthorized dis-counts made contradictory statements to Respondent concerning theevents occurring on March 7: evidence of an anonymous "tip" that Wil.liams and the customer to whom Williams was alleged to have given un-authorized discounts were engaged to be married: the content of a pri-vate investigator's report, including the name of a potential witness; andevidence that goods received by the customer did not appear on, or cor-respond with, cash register tapes.a The term "sliding groceries" as alleged here refers to selling grocer-ies to a customer at an unauthorized discount.4 The Charging Party did not submit a brief5 Unless otherwise indicated the findings are based on the pleadings,admissions. stipulations. and undisputed evidence contained in the recordwhich I credit.SAFEWAY STORES, NC. 425 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a corporation with an office and place ofbusiness located at 8109 1-30 in Little Rock, Arkansas,has been engaged in the business of the retail sale of gro-cery products. During the course of its operations at thefacility its gross revenues from the sale of grocery prod-ucts annually has been in excess of $500,000 and it alsopurchased and received at its facility products, goods,and materials valued in excess of $50,000 directly frompoints located outside the State of Arkansas.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 1583, affiliated with UnitedFood and Commercial Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operated a facility6located at 8109 1-30 inLittle Rock, Arkansas, where it was engaged in the retailsale of grocery products. Included among its supervisorypersonnel were District Manager William Haupt, Secu-rity Manager Jerry Grissen, and Employee RelationsManager Gerald Mauldin.7Its employees were represented by the Union withwhich it had a collective-bargaining agreement coveringthem. This agreement contained grievance and arbitra-tion provisions for purposes of settling any differences,disputes, or complaints arising over the interpretation orapplication of its contents.On the evening of March 7, Reggie Williams, whowas employed by Respondent at its facility involvedhere, was suspended from his job for "sliding groceries"to a customer.Security Manager Grissen testified he conducted an in-vestigation of the incident that same evening. Thewoman customer involved (herein referred to as the cus-tomer), gave him her name and address and informedhim she had purchased $23.11 worth of groceries forwhich she had paid $25 and received her change. Gris-sen denied inquiring of her about her relationship withWilliams.Williams told him the customer, who he denied know-ing, came through the line with some groceries alreadyin a sack that had been purchased previously, whereuponhe rang up some loose cans, which she had not paid for,costing $3.20.Perry Black, who was in charge of the facility thatevening, informed him as he passed in front of the checkstand where Williams was working he observed some"Pampers" diapers costing about $6 in a basket, but witha total of only $3.20 showing on the cash register. Blackthen pulled the detailed tapes from the cash registers onI The store involved here was closed in September.7 These three individuals are supervisors under the Act.each side of Williams as well as from Williams' cash reg-ister but could not find the diapers listed on those tapes.Black instructed Williams to re-ring the order whichthen totaled $23.11 but was reduced to $21.65 after twocans of "Enfamil," which the customer denied were hers,were deducted. Black then compared the customer's re-ceipt tape, which was in the bottom of the basket, withthe items in the basket. This comparison revealed that,while a few items were rung up correctly, several itemsdid not match anything and several other items were notrung up at all. Black further informed Grissen a childwith the customer had said to her, "Look, Mommie,there's Reggie."Grissen reported the results of his investigation to Dis-trict Manager Haupt, who came to the facility that eve-ning and also talked to Black.According to District Manager Haupt, the next day,after reviewing the results of the investigation consistingof both written and oral reports by security, a decisionwas made by Division Manager Ron Phillips, Retail Op-erations Manager George Umbrey and himself to dis-charge Williams for violating the company policy oncheck stand procedures by sliding groceries to a custom-er. Haupt denied at the time they knew Williams knewthe customer, but, from the child's remark to the custom-er, the supposition could be made they evidently knewWilliams. Haupt also acknowledged they preserved thecash register tapes, which Grissen stated he acquired onMarch 7.Union Business Representative Cecil Casey stated thaton March 8 Williams informed him that he had been sus-pended for sliding groceries. Upon asking Williams thedetails, Williams informed him that some lady, whodenied knowing Williams, had come to his register, butstated he did not have any additional information.Casey then filed a written grievance with Respondentover Williams' suspension.B. The Alleged Unlawful Refusal To FurnishInformationThe initial meeting on Williams' grievance was held onMarch 9 and attended by District Manager Haupt, Busi-ness Representative Casey, and Williams. Haupt in-formed them that Williams had been terminated. Caseytestified that, upon asking Haupt the reason, Haupt re-plied that it was a security matter and Casey would haveto talk to security and he could not explain any moreabout it than that. Casey also stated that, after Williamsleft the room, Haupt informed him there were twopolice officers waiting to arrest Williams when he leftthe store.8Upon asking Haupt if he knew anything thathe did not know and whether there was any relationshipbetween the girl and Williams, Haupt replied he did notknow of anything and anything he wanted to knowabout for him to talk to security.Haupt acknowledged informing Casey, who had askedfor more details, that all he was authorized to tell him atthe time was that Williams was terminated for violationI Security Manager Grissen stated on March 8 Respondent presentedits evidence of the incident to the prosecuting attorney, who had a war-rant issued for Williams. SAFEWAY STORES, INC.427of company policy and that Casey would have to talk toEmployee Relations Manager Mauldin for further infor-mation.I credit Haupt rather than Casey whom I discredit forreasons discussed infra.Employee Relations Manager Mauldin stated thataround March 12 or a few days later Business Repre-sentative Casey called him and inquired about getting ad-ditional information on Williams' discharge and theevents that happened whereupon he informed Casey thathe had not been there at the time and Casey could getmore information from Grissen. Mauldin informed Caseythat he would ask Grissen to call and give Casey the de-tails, which he then did.Security Manager Grissen corroborated Mauldin's tes-timony about his asking him to talk to Casey about whathad happened. Grissen testified he then had a telephoneconversation with Casey who called and asked him whathappened during which he outlined to Casey the evi-dence and what had occurred and what had been statedby everyone involved including the physical evidenceand the discrepancy between the amount of the groceriesand what had been rung up on the cash register and paidfor.While Casey did not specifically deny speaking withGrissen, he did deny having inquiries with Respondent'sofficials regarding Williams' grievance, except for thosewith Haupt and Mauldin and at the March 16 grievancemeeting, discussed infra.I credit the testimony of Grissen concerning this con-versation with Casey. Apart from my observations of thewitnesses in discrediting Casey, I do not find plausiblehis denial that he was furnished with the details of theincident especially when, by his own admission, he hadrequested such information for the purposes of process-ing the grievance which he did and had been told by Re-spondent who to contact for obtaining it.According to Haupt, between the March 9 grievancemeeting and the next grievance meeting held on March16, another employee, who asked not to be identified,called and informed him Williams was acquainted withthe customer who was either Williams' girl friend orformer girl friend. However, Haupt stated that Respond-ent had previously had experience with the same em-ployee and could not justify what he told them as beingfact. Haupt gave the information to Security ManagerGrissen but denied having any further contact concern-ing it or knowing whether it was ever followed up.Security Manager Grissen corroborated Haupt's testi-mony about his relating the information to him and aboutthe employee being an unreliable source of informationbecause of previous information which the employee hadgiven them that could not be verified. According toGrissen, he received this information subsequent to hisconversation with Business Representative Casey andafter meeting with this employee on March 17 he filedthe information away and forgot about it until learningthere would be an arbitration hearing at which time hereported it to Attorney Lincoln whose law firm repre-sented Respondent in the arbitration proceeding. Grissendenied informing anyone else about this information.The March 16 grievance meeting concerning Williamswas attended by Employee Relations Manager Mauldin,Security Manager Grissen, District Manager Haupt,Business Representative Casey, Marvin Robertson, andWilliams.At the meeting, they discussed Williams' discharge andthe reason therefor. Casey also testified that he askedthem if they knew anything he did not know about thematter or knew of any relationship between the girl andWilliams and was told "no." However, Grissen, whosetestimony was corroborated by both Haupt and Mauldin,denied Casey requested any information at the meeting.According to Grissen, Haupt, and Mauldin, Williamstold them what had happened and Grissen further statedthat Williams said he had not finished the order and hada subtotal of $3.20 at the point Perry Black had instruct-ed him to total the order out. Mauldin further stated thatCasey had asked Williams if he knew the customer.Grissen, Haupt, and Mauldin all denied that Casey orany one else from the Union had asked them for the cus-tomer's name and address; evidence about the child ac-companying the customer referring to Williams by name;evidence that Williams had given separate versions of theincident to Respondent; evidence that the customer hadmade contradictory statements to Respondent concern-ing the incident; evidence of any tip about Williams andthe customer being engaged; contents of a private inves-tigator's report, including the name of a potential wit-ness; and evidence that goods received by the customerdid not appear on or correspond with the cash registertapes.I credit the testimony of Grissen, Haupt, and Mauldinconcerning what transpired at this meeting rather thanCasey, whom I discredit for reasons previously given.About the latter part of March, the Union requestedarbitration of Williams' case.Business Representative Casey stated that about amonth or so after the March 16 grievance meeting he in-quired of Employee Relations Manager Mauldin whetherhe knew of any additional information concerning Wil-liams whereupon Mauldin informed him he did not. Onthe morning of July 11, which was the day before thearbitration hearing regarding Williams, Casey further tes-tified that he called Mauldin and asked him if he knewany additional information concerning Williams and if heknew anything they did not know that would be helpfulto them in making a decision because they really did notwant to arbitrate unless they had to because of the ex-pense involved in arbitration. Mauldin replied he wouldget in touch with Respondent's attorney, Lincoln, andcall him back. A little later that same day, Mauldincalled and informed him he did not have any additionalinformation for him.Mauldin, whose version I credit, acknowledged havingtwo telephone conversations with Casey after the March16 grievance meeting, during which Casey asked him ifthere were any additional information in regard to thecase. Mauldin's recollection was that this occurred abouta week before the arbitration hearing and on the date ofthe arbitration hearing. Mauldin at the hearing deniedhaving any knowledge about the tip concerning the rela-SAFEWAY STORES. INC. 427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionship between Williams and the customer or of anyconcrete evidence until the arbitration hearing, which heattended.Attorney Lincoln, who was off work from about April20 until the middle of June for medical reasons, testifiedthat about the middle of March he engaged the servicesof a private investigative agency which conducted an in-vestigation and subsequently submitted a written reportsto determine whether there was a relationship betweenWilliams and the customer. The initial information re-ceived, that Williams might be related to the child whowas with the customer, proved false upon investigation.One of the private investigators did tell Lincoln, prior toApril 20, the customer's mother had admitted Williamsknew her daughter. However, according to AttorneyCasey, the investigator had reported the customer'smother would not testify and the customer herself haddropped out of sight.'0About late June or early July, Lincoln stated he firstlearned of a witness named Deborah Anderson who wassupposed to know something about Williams and the cus-tomer; however, Anderson could not be located until thenight of July 11 whereupon he directed Respondent'srepresentatives to bring her to the arbitration hearing thefollowing day." Lincoln testified that he first becameaware of what Anderson could testify to during the arbi-tration hearing itself when his associate attorney,Thomas Staley, informed him what she had told himwhereupon she was then called as a witness and testified.Attorney Staley, who corroborated Lincoln's testimo-ny, stated the first time he became aware he might havesome relevant information concerning the relationshipbetween Williams and the customer was approximately aweek before the arbitration hearing when an investigatorreported that two witnesses'2 could testify that Williamswas engaged to the customer and that was what Deb-orah Anderson could testify to. Staley then unsuccessful-ly attempted to have Anderson served with a subpena.According to Staley, he did not talk with Anderson untilafter the arbitration hearing started and they onlyplanned to use her as a rebuttal witness if Williamsdenied knowing the customer.Attorney Youngdahl, who represented the Union inthe arbitration proceeding involving Williams, testifiedthat, about a week before the arbitration hearing held onJuly 12, he contacted Attorney Lincoln and informedhim that he could not understand why the company wasgoing to arbitration on it because it appeared to him theyhad an excellent case and in the past the Companywould settle on cases as good as that and he wondered ifthey had anything that they did not know about thatwould make his evaluation wrong. When Lincoln indi-cated he did not know anything about the case at thetime, he asked Lincoln when he got into it if he wouldgive him a call if he found anything that they should9 Attorney Casey stated he received this report at least a month priorto the arbitration hearing.' Neither the customer nor her mother testified at the arbitrationhearing.I District Manager Haupt and Security Manager Grissen corroborat-ed Lincoln's testimony about arranging for Anderson to appear at the ar-bitration hearing.12 These witnesses were not identified.know in evaluating going to arbitration. Youngdahl didnot recall whether Lincoln agreed to do this but statedhe did not disagree to it.Youngdahl further testified that, the day before the ar-bitration hearing, he called Attorney Lincoln aboutchanging the time of the arbitration hearing to 11 a.m.on July 1213 because Williams had a criminal court trialearlier that same morning involving this same incident towhich request Lincoln agreed. Youngdahl stated heasked Lincoln if he had a chance to get into the case andwhether he could say anything about what was going onin view of his conclusion their case was very good andthey did not want to arbitrate something if there wassomething going on they did not know about. Lincolndenied he knew of anything.Under cross-examination Youngdahl acknowledged hedid not ask Lincoln for information in a formal sense andwas not certain whether his last conversation with Lin-coln occurred on July 11. He claimed he made his re-quest on that occasion for information by asking suchquestions as "Have you had a chance to get into the casenow?" and "Tell me what is going on, why are you arbi-trating it." Upon being asked at the hearing whether hereally remembered having said this Youngdahl replied,"I remember that as well as anybody could remembersomething that happened that long ago."Youngdahl further acknowledged he never asked At-torney Lincoln or anyone else from Respondent for thecustomer's name and address, evidence about the childwith the customer referring to Williams by name, evi-dence that Williams had given Respondent separate ver-sions of the incident, evidence that the customer madecontradictory statements to Respondent concerning theincident, evidence about anonymous tips that Williamsand the customer were engaged, evidence that the goodsreceived by the customer did not correspond with thecash register tapes, or evidence about where the grocer-ies and detailed cash register tapes were.Attorney Lincoln testified that the only conversationhe had with Youngdahl, except for an occasion whenthey struck the arbitrators' names, occurred on July Iwhen Youngdahl called him and inquired whether therewas any chance they could settle the case. Youngdahlmentioned he had not read or reviewed his file in a longtime and wondered if there were any chance they couldsettle it because it appeared to be an open and shut caseto him. He informed Youngdahl he knew of no possibil-ity of settling although he had not looked at his file insome time. When Youngdahl suggested he might accepta suspension for Williams, he informed Youngdahl hehad no authority to do so.14 Under cross-examinationLincoln stated that, after Youngdahl had said it was anopen and shut case as far as he was concerned, Young-dahl had also asked him why were they going to arbi-trate it."': Attorney Lincoln denied Youngdahl called him about such arrange-ments.14 Under cross-examination Attorney Youngdahl acknowledged he hadinquired about settling the case and also had indicated he might take ashort supension for Williams. SAFEWAY STORES, INC.429The testimony of both Youngdahl and Lincoln estab-lishes that Youngdahl made no requests for specific in-formation but did inquire of Lincoln why Respondentwas going to arbitrate Williams' case. 5The arbitration hearing was held on July 12. Prior tothe hearing that same morning, Williams was tried incourt on a criminal charge arising out of the same inci-dent. The Union did not have a representative at thatproceeding.Business Representative Casey testified upon attendingthe arbitration hearing held on July 12 he had heard evi-dence for the first time about Williams and the customerbeing engaged at one time to be married and that Wil-liams had eaten at a sandwich shop where the customerworked and had had lunch with her several times andknew her rather well.'" According to Casey had he hadknowledge of such evidence earlier, the Union wouldnot have taken the case to arbitration.Casey stated the only information he had heard priorto the arbitration hearing concerning the relationship be-tween Williams and the customer was the statementmade by the child with the customer about "Look,Mommie, there's Reggie." He learned of this at a griev-ance meeting, held on March 9 or 16, he believed, fromDistrict Manager Haupt. However, he discounted suchstatement because of Williams' outgoing personality.Casey also acknowledged the only investigation he con-ducted to determine whether Williams knew the custom-er was to talk to several employees at the store includingPerry Black.The arbitrator issued his opinion and award datedAugust 10 on Williams' grievance in which he denied thegrievance.The Union's expenses incurred in the arbitration pro-ceeding were $350 for the services of Attorney Young-dahl who testified concerning that amount and $607.45for the arbitrator's fees and expenses as reflected by astatement from the arbitrator dated August 10.C. Analysis and ConclusionsThe General Counsel contends, contrary to Respond-ent's denials, that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to bargain collectivelywith the Union by failing and refusing to furnish theUnion with certain information, previously described, ithad requested and was entitled to and seeks as a remedyrequiring Respondent to reimburse the Union for arbitra-tor and attorney fees incurred by it in the arbitrationproceeding.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing employees inthe exercise of the rights guaranteed them in Section 7 ofthe Act. Section 8(a)(5) of the Act prohibits an employeris While certain differences appear to exist between the testimony ofYoungdahl and Lincoln, I do not find it necessary to resolve them16 The only testimony received at the arbitration hearing to sho, arelationship between Williams and the customer was that of Dehorah An-derson whose testimony reflects that 3 or 4 years ago she and the cus-tomer ate in a restaurant where Williams worked and while there thecustomer spoke to Williams, appeared to know him, introduced him toher, and also identified Williams' aulomobile to her. However the arhitr;a-tor, in his decision. excluded Andersolln' testimony from considertionlfrom refusing to bargain collectively with the representa-tive of its employees.The law is well established that a union obligated torepresent bargaining unit employees with respect to theirterms and conditions of employment is entitled to suchinformation from the employer as may be relevant andreasonably necessary to the proper execution of that obli-gation including administering a collective-bargainingagreement. Westinghouse Electric Corporation, 239 NLRB106, 107 (1978). This includes furnishing relevant andreasonably necessary information regarding grievances inorder for a union to make a determination on whether toproceed to arbitration. Vertol Division, Boeing Company,182 NLRB 421 (1970).The test for determining a union's need for such infor-mation is a showing of "probability that the desired in-formation was relevant, and that it would be of use tothe union in carrying out its statutory duties and respon-sibilities." N.L.R.B. v. Acme Industrial Co., 385 U.S. 432,437 (1967). However, such right to information is notwithout limitations. The Board in its decision in Tool andDie Makers' Lodge No. 78 of District No. 10 of the Inter-national Association of Machinists and Aerospace Workers,AFL-CIO (Square D Company, Milwaukee Plant), 224NLRB 111, 111-112 (1976), stated as follows:There is, nevertheless, no statutory obligation onthe part of either to turn over to the other evidenceof an undisclosed nature that the possessor of the in-formation believes relevant and conclusive with re-spect to its rights in an arbitration proceeding. Thecontrary view, logically extended, would impose astatutory obligation on an employer or a union toexamine, upon request, all evidence in its possessionrelating to a particular grievance and to turn overfor the inspection of the other party the evidencedeemed "relevant" to the grievance. We do not be-lieve that discovery of this broad nature is neces-sary or desirable in unfair labor practice cases.Further, the obligation to furnish information does notencompass furnishing witnesses' statements, Anheuser-Busch, Inc., 237 NLRB 982 (1978).The findings, supra, establish Williams was suspendedon March 7, and on March 9 his suspension was convert-ed into a discharge for sliding groceries to a customer.The Union filed a grievance over Williams' suspensionresulting in grievance meetings being held on March 9and 16 and culminating in an arbitration hearing held onJuly 12.During this period, the Union made no requests uponRespondent for any of its specific information alleged.The only inquiries it made consisted of those by BusinessRepresentative Casey of Respondent's representatives,District Manager Haupt and Employee Relations Man-ager Mauldin, about the reasons for Williams' dischargeand whether Mauldin knew of any additional informationconcerning Williams or knew anything they did notknow, and by Attorney Youngdahl's inquiry of AttorneyLincoln about why Respondent was going to arbitrateWilliams' case. Pursuant to such inquiries Respondentfurnished Casey with the reasons for the actions takenSAFE W A Y ST O RES, INC. 429~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst Williams and Security Manager Grissen informedCasey of the details of its investigation which resulted insuch action. The only information not furnished consist-ed of information received after Williams' discharge con-cerning an alleged relationship between Williams and thecustomer. However, this unconfirmed information wasobtained in part from an unreliable source, some of itproved false, and the only witness who testified about itat the arbitration hearing could not be located and inter-viewed by Respondent's attorney to determine specifical-ly what she could testify to until the arbitration hearingitself and even then her testimony was excluded by thearbitrator and not considered by him in rendering his de-cision.The foregoing evidence establishes and I find that theUnion made no requests of Respondent to produce thespecific information alleged here but couched its inquir-ies for information only in general terms and in a mannerinsufficient to apprise Respondent of the information itsought. However, even assuming such inquiries could beconstrued as being sufficient to constitute an appropriaterequest, I find the evidence is insufficient to establish thatRespondent unlawfully failed or refused to furnish suchinformation. The Union had already been supplied byRespondent with the reasons for and the details of Wil-liams' suspension and discharge. The only remaining in-formation in Respondent's possession prior to the arbitra-tion hearing, and not known or relied on in suspendingand discharging Williams, pertained to an alleged rela-tionship between Williams and the customer. Such evi-dence was both questionable and unconfirmed andcannot be equated to the type of relevant and reasonablynecessary information contemplated to be furnished to aparty under the Act. Further, to impose upon Respond-ent the legal obligation to disclose and furnish this typeof questionable and unconfirmed information to theUnion would in effect constitute that type discoverywhich the Board has indicated unnecessary and undesira-ble in unfair labor practice cases.Accordingly, and for those reasons discussed, I findthat Respondent did not violate Section 8(a)(5) and (I) ofthe Act as alleged by failing or refusing to furnish cer-tain information to the Union.CONCLUSIONS OF LAWI. Safeway Stores, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Retail Clerks Union, Local 1583, affiliated withUnited Food and Commercial Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent did not violate Section 8(a)(5) and (1)of the Act as alleged in the amended complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 17It is hereby ordered that the amended complaint be,and hereby is, dismissed in its entirety.I" In the event no exceptions are filed as provided by Sec. 102.46 orthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedby Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings. conclusions, and Order and all objections theretoshall he deemed waived for all purposes.